          Case 3:19-cv-05852-RSM Document 18 Filed 06/26/20 Page 1 of 3



 1                                            U.S. District Court Judge RICARDO S. MARTINEZ

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
                                                    )
 8 TOMAS D. DAVIS,                                  ) Case No. C19-5852 RSM
                                                    )
 9                       Plaintiff,                 ) AGREED ORDER RE EAJA FEES
                                                    )
10 vs.                                              )
                                                    )
11                                                  )
     COMMISSIONER OF SOCIAL SECURITY,               )
12
                                                    )
13                       Defendant.                 )
                                                    )
14
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
15

16   28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA

17   attorney’s fees of $5,849.62 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.

18   2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
19   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
20
     fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
21
     of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to
22
     Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
23
     98501.
24

25
     AGREED ORDER RE EAJA FEES                - Page 1                MADDOX & LAFFOON, P.S.
     [C19-5852 RSM]                                                   410-A South Capitol Way
                                                                      Olympia, WA. 98501
                                                                      (360) 786-8276
          Case 3:19-cv-05852-RSM Document 18 Filed 06/26/20 Page 2 of 3



1    DATED: June 26, 2020.

2

3

4                                        A
                                         RICARDO S. MARTINEZ
5                                        CHIEF UNITED STATES DISTRICT JUDGE
6

7
     Presented by:
8
     /s/ JEANETTE LAFFOON
9    JEANETTE LAFFOON, WSBA #30872
     Attorney for Plaintiff
10

11
     Approved for entry,
12   Notice of presentation waived:

13   /s/ DAVID J. BURDETT
     DAVID J. BURDETT
14   Special Assistant U.S. Attorney
     Attorney for Defendant
15
     (signed per email authorization)
16

17

18

19

20

21

22

23

24

25
     AGREED ORDER RE EAJA FEES          - Page 2          MADDOX & LAFFOON, P.S.
     [C19-5852 RSM]                                       410-A South Capitol Way
                                                          Olympia, WA. 98501
                                                          (360) 786-8276
          Case 3:19-cv-05852-RSM Document 18 Filed 06/26/20 Page 3 of 3



1
                              CERTIFICATE OF ELECTRONIC FILING:
2
     This is to certify that I electronically filed the foregoing Agreed Order with the Clerk of the
3    Court using the CM/ECF system which will send notification of such filing to the following:
4
     DAVID J. BURDETT
5    Special Asst. U.S. Attorney
     Office of General Counsel
6    701 5th Avenue, Suite 2900, MS 221A
     Seattle, WA 98104-7075
7    david.burdett@ssa.gov
8    Kerry J. Keefe
     Asst. U.S. Attorney
9
     Department of Justice
10   U.S. Attorney’s Office
     700 Stewart Street, Ste 5220
11   Seattle, WA 98101-1271
     Kerry.keefe@usdoj.gov
12

13

14
     DATED: June 15, 2020
15                                                            /s/ Jeanette Laffoon
                                                              Jeanette Laffoon, Attorney
16                                                            MADDOX & LAFFOON, P.S.
                                                              jeanettelaffoon@gmail.com
17

18

19

20

21

22

23

24

25
     AGREED ORDER RE EAJA FEES                - Page 3                MADDOX & LAFFOON, P.S.
     [C19-5852 RSM]                                                   410-A South Capitol Way
                                                                      Olympia, WA. 98501
                                                                      (360) 786-8276
